NEWS RELEASE ProAssurance Declares Quarterly Dividend BIRMINGHAM, AL., March 7, 2012 (PRNewswire)–The Board of Directors of ProAssurance Corporation (NYSE: PRA) has declared a cash dividend $0.25 per common share, payable on April 12, 2012 to shareholders who own our stock as of March 29, 2012. Our dividend policy, announced on September 7, 2011, anticipates a total annual dividend of $1.00 per share, to be paid in equal quarterly installments. However, any decision to pay future cash dividends is subject to the Board’s final determination after a comprehensive review of the company’s financial performance, future expectations and other factors deemed relevant by the Board. About ProAssurance ProAssurance Corporation is the nation’s largest independently traded specialty writer of medical professional liability insurance. ProAssurance is recognized as one of the top performing insurance companies in America by virtue of its inclusion in the Ward’s 50 for five consecutive years. ProAssurance is rated “A” (Strong) by Fitch Ratings; ProAssurance Group is rated “A” (Excellent) by A.M. Best. Caution Regarding Forward-Looking Statements Statements in this news release that are not historical fact or that convey our view of future business, events or trends are specifically identified as forward-looking statements. Forward-looking statements are based upon our estimates and anticipation of future events and highlight certain risks and uncertainties that could cause actual results to vary materially from our expected results. We expressly claim the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, for any forward-looking statements in this news release. Forward-looking statements represent our outlook only as of the date of this news release. Except as required by law or regulation, we do not undertake and specifically decline any obligation to publicly release the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. - more - Page: 1 NEWS RELEASE CONTINUES Forward-looking statements are generally identified by words such as, but not limited to, “anticipate,” “believe,” “estimate,” “expect,” “hope,” “hopeful,” “intend,” “may,” “optimistic,” “potential,” “preliminary,” “project,” “should,” “will,” and other analogous expressions. When we address topics such as liquidity and capital requirements, the value of our investments, return on equity, financial ratios, net income, premiums, losses and loss reserves, premium rates and retention of current business, competition and market conditions, the expansion of product lines, the development or acquisition of business in new geographical areas, the availability of acceptable reinsurance, actions by regulators and rating agencies, court actions, legislative actions, payment or performance of obligations under indebtedness, payment of dividends, and other similar matters, we are making forward-looking statements. The following important factors are among those that could affect the actual outcome of future events. ·the expected benefits from completed and proposed acquisitions may not be achieved or may be delayed longer than expected due to business disruption, loss of customers, employees and key agents, increased operating costs or inability to achieve cost savings, and assumption of greater than expected liabilities, among other reasons; ·general economic conditions, either nationally or in our market areas, that are different than anticipated; ·regulatory, legislative and judicial actions or decisions that could affect our business plans or operations; ·the enactment or repeal of tort reforms; ·formation or dissolution of state-sponsored medical professional liability insurance entities that could remove or add sizable groups of physicians from the private insurance market; ·the impact of deflation or inflation; ·changes in the interest rate environment; ·changes in U.S. laws or government regulations regarding financial markets or market activity that may affect the U.S. economy and our business; ·changes in the ability of the U.S. government to meet its obligations that may affect the U.S. economy and our business; ·performance of financial markets affecting the fair value of our investments or making it difficult to determine the value of our investments; ·changes in accounting policies and practices that may be adopted by our regulatory agencies and the Financial Accounting Standards Board, the Securities and Exchange Commission, or the Public Company Accounting Oversight Board; ·changes in laws or government regulations affecting medical professional liability insurance or the financial community; ·the effects of changes in the healthcare delivery system, including, but not limited to, the Patient Protection and Affordable Care Act; ·uncertainties inherent in the estimate of loss and loss adjustment expense reserves and reinsurance, and changes in the availability, cost, quality, or collectability of insurance/reinsurance; ·the results of litigation, including pre- or post-trial motions, trials and/or appeals we undertake; ·an allegation of bad faith which may arise from our handling of any particular claim, including failure to settle; ·loss of independent agents; ·changes in our organization, compensation and benefit plans; ·our ability to retain and recruit senior management; ·our ability to purchase reinsurance and collect recoveries from our reinsurers; ·assessments from guaranty funds; ·our ability to achieve continued growth through expansion into other states or through acquisitions or business combinations; ·changes to the ratings assigned by rating agencies to our insurance subsidiaries, individually or as a group; and ·insurance market conditions that may alter the effectiveness of our current business strategy and affect our revenues. Additional risk factors that may cause outcomes that differ from our expectations or projections are described in various documents filed by ProAssurance Corporation with the Securities and Exchange Commission, such as current reports on Form 8-K, and regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Contact: Frank B. O’Neil, Sr. Vice President, Corporate Communications & Investor Relations 800-282-6242 • 205-877-4461 • foneil@ProAssurance.com ##### Page: 2
